             Case 18-24358          Doc 48       Filed 11/26/19 Entered 11/26/19 15:42:47                         Desc Main
                                                    Document Page 1 of 1

                                                United States Bankruptcy Court
                                             Northern District of Illinois, Eastern Division

    IN RE:    Todd F. Harris                                         )            Chapter 13
                                                                     )            Case No. 18 B 24358
              Debtor(s)                                              )            Judge A. Benjamin Goldgar

                                                          Notice of Motion

        Todd F. Harris                                                            Debtor A ttorney: David M Siegel
        10620 Brooks Lane,                                                        via Clerk's ECF noticing procedures
        Apt. B2
        Chicago Ridge, IL 60415


                                                                                  >    Dirksen Federal Building
    On December 10, 2019 at 10:00 am, I will appear at the location listed to     >    219 South Dearborn
    the right, and present this motion.                                           >    Courtroom 642
                                                                                  >    Chicago, IL 60604
    I certify under penalty of perjury that this office caused a copy of this
    notice to be delivered to the persons named above by U.S. mail or by the
    methods indicated on or before Wednesday, November 27, 2019.                  /s/ MARILYN O. MARSHALL
                                                                                  MARILYN O. MARSHALL, TRUSTEE

                               Motion to Dismiss Case for Failure to Make Plan Payments

    Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
    [6], stating:

    On August 29, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
    January 08, 2019, for a term of 36 months with payments of $850.00.

    The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                                15                $8,751.67             $5,823.81          $2,927.86

    A summary of the 12 most recent receipt items is set forth below:             Report Date: 11/26/2019
                                                                                  Due Each Month: $850.00
                                                                                  Next Pymt Due: 11/28/2019

         Date       Ref Num               Amount                             Date       Ref Num              Amount
99X 1141300308W-BRIGHTSTAR
     03/15/2019             US              $252.77                 99X 1141300322W-BRIGHTSTAR
                                                                         03/29/2019             US             $246.43
99X 1141300405W-BRIGHTSTAR
     04/12/2019             US              $235.04                 99X 1141300419W-BRIGHTSTAR
                                                                         04/26/2019             US             $265.59
     05/10/2019
99X 1141300503W-BRIGHTSTAR  US              $245.23                 99X 1141300517W-BRIGHTSTAR
                                                                         05/24/2019             US             $234.79
99X 1141300531W-BRIGHTSTAR
     06/07/2019             US              $260.13                 99X 1141300614W-BRIGHTSTAR
                                                                         06/21/2019             US             $238.02
     07/08/2019
99X 1141300628W-BRIGHTSTAR  US              $243.11                 99X 1141300712W-BRIGHTSTAR
                                                                         07/19/2019             US             $241.47
99X 1141300726W-BRIGHTSTAR
     08/02/2019             US              $238.31                 99X 1141300809W-BRIGHTSTAR
                                                                         08/16/2019             US             $233.83

    WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

    Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
    224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
    Ste 800
    Chicago, IL 60604
    (312)431-1300
